FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 23, 2022

                                        No. 04-22-00172-CR

                                       Alphonso BOUTIRE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR7766
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER
        On June 21, 2022, Appellant’s court-appointed appellate counsel filed an Anders brief
and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State,
573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to this
court, Appellant’s counsel explained that he took the following steps:
          notified Appellant that counsel filed an Anders brief and a motion to
           withdraw, and provided Appellant with a copy of the documents;
          advised Appellant of his right to review the appellate record and file a pro se
           brief; and
          provided Appellant with a copy of the appellate record.

See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89 (Tex.
Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we order Appellant to do so within thirty days
of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the State
may file a responsive brief not later than thirty days after the date Appellant’s pro se brief is filed
in this court. See id. R. 38.6(b).
                                                                                        FILE COPY

        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court